DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 37 is objected to because of the following informalities:  claim 37 recites “the first electrode is adapted to induces an electric current” and the second electrode is adapted to induces an electric current”. For the sake of clarity, consider rephrasing the limitations instead as “the first electrode is adapted to induce an electric current” and “the second electrode is adapted to induce an electric current”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-42 and 66-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “said at least one analyte is detected at the reaction zone by at least one of amperometry, potentiometry, colorimetry and photometry” It is unclear what structure is configured to detect the at least one analyte at the reaction zone. For purposes of compact prosecution, the limitation is interpreted to require a least one of an amperometry, potentiometry, colorimetry and photometry detecting means for detecting at least one analyte at the reaction zone. 
Claims 35, 36 and 68 recite the limitation “said membrane”.  There is insufficient antecedent basis for this limitation in the claims. For purposes of compact prosecution, claims 35, 36 and 68 are interpreted to require a membrane. 
Claim 37 recites “the first electrode” and “the second electrode”. There is insufficient antecedent basis for the limitations in claims 34 and 37. For purposes of compact prosecution, the claim is interpreted to require a first electrode and second electrode. 
Claim 40 recites “potential of the current”.  There is insufficient antecedent basis for this limitation in the claims as neither potential nor current are recited in claims 40 and 34. For purposes of compact prosecution, the claims are interpreted to require a potential of a current. 
Claim 41 recites “said device further comprises measuring an electric current”. It is unclear how the device can comprise measuring an electric current. What is the structure within the device configured to measure an electric current at the reaction zone? For example, is the current measuring structure an amperometric detector or a potentiometric detector? For purposes of compact prosecution limitation is interpreted to require a means for measuring an electric current. 
Claim 42 recites “said measurable current”. There is insufficient antecedent basis for this limitation in claims 34 and 42. For purposes of compact prosecution, the claim is interpreted to require a current. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-35, 37-42 and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Rylatt et al (US Publication 2008/0067070) in view of Holand et al (“Amperometric and voltammetric detection forcapillary electrophoresis”).
Regarding claim 34, Rylatt teaches a device (referred to as an electrophoresis apparatus in [0044]) for the detection of at least one analyte an analyte in a liquid sample, comprising: 
a separation zone (which corresponds to an electrophoresis membrane, see [0017]-[0018]) for depositing a liquid sample comprising at least one analyte to be detected and other constituents, wherein said at least one analyte has a greater size and a charge different from other constituents in the liquid sample (see [0017]-[0019] and [0042]);
a reaction zone (referred to as a second sample chamber in [0045]) for receiving and reacting said at least one analyte; 
a neutral zone (referred to as a first sample chamber in [0044]) in in between the separation zone (i.e. electrophoresis membrane) and the reaction zone (i.e. second sample chamber), the neutral zone (i.e. first sample chamber) allowing flow said at least one analyte from the separation zone (i.e. electrophoresis membrane) to the reaction zone (i.e. second sample chamber) (see [0044]).
Rylatt does not teach detection of at least one analyte at a detection zone by by at least one of amperometry, potentiometry, colorimetry and photometry.
In the analogous art of providing devices and methods for amperometric detection coupled with capillary electrophoresis, Holland et al teaches electrochemical detection of an analyte coupled to capillary electrophoresis wherein  amperometric detection is based on the application of a fixed potential at an electrode which, upon oxidation or reduction of electroactive compounds, results in current directly correlated with analyte concentration (see table 1 and section 2.1. Amperometric detection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detection of an analyte at a detection zone by amperometry for the benefit of selectively detecting analytes that undergo oxidation or reduction at the applied potential such as amino acids, peptides and proteins, neurotransmitters, carbohydrates, nucleosides and drugs (see table 1 and section 2.1. Amperometric detection). 
Regarding claim 35, the combination of Rylatt and Holland teaches the device of claim 34 wherein said membrane (i.e. electrophoresis membrane) comprises pores having a size allowing passage of said at least one analyte but not passage of constituents in the liquid sample (see [0017] of Rylatt). 
Regarding claim 37, the combination of Rylatt and Holland teaches the device of claim 34 wherein the first electrode is adapted to induce an electric current having a first charge attracting said at least one analyte while repulsing constituents having a size smaller than the size of the pores, and wherein the second electrode is adapted to induce an electric current having an opposite charge attracting said constituents having a size smaller than the size of the pores while repulsing said at least one analyte (see [0041]-[0042] of Rylatt).
Regarding claim 38, the combination of Rylatt and Holland teaches the device of claim 34 wherein the separation zone (i.e. electrophoresis membrane) and the neutral zone (i.e. first sample chamber) provide for a flow of said at least one analyte by at least one of capillary action and gravity (see the capillary geometry of the separation capillary on Figure 1 of Holland wherein capillary action is inherent to a capillary geometries).
Regarding claim 39, the combination of Rylatt and Holland  teaches the device of claim 34 wherein the reaction zone (i.e. second sample chamber) comprises a mixture of compounds (referred to as a PQQ and thiols) allowing an electrochemical reaction (i.e. an oxidation) with said at least one analyte (i.e. cysteine amino acid) reaching the reaction zone (i.e. second sample chamber), and wherein said electrochemical reaction (i.e. oxidation) generates a measurable current (see section 3.1. of Holland which recites “amino  acids  can  be  derivatized  with  an electroactive functional group and detected at a carbon electrode. For example, derivatization of 19  and 16 amino acids with naphthalene-2,3-dicarboxaldehyde followed  by  CEEC  analysis  has  been  reported.  Lastly ,carbon fiber electrodes modified with a polypyrrole matrixcontaining PQQ have been used for the enhanced detection  of  cysteine  and  other  thiols. The reduction  of PQQ by thiols was measured by determining the current resulting from the reversible oxidation of PQQH2 to PQQ. The  redox  reaction  was  pH-sensitive,  and  the  limit  of detection was 23 nM at pH 8.4”).
Regarding claims 40 and 41, the combination of Rylatt and Holland teaches the device of claim 34 wherein said device further comprises measuring an electric current at the reaction zone, and wherein potential of said electric current is proportional to an amount said at least one analyte reaching the reaction zone, thereby allowing quantification of said at least one analyte (see section 2.2 Voltammetric detection of Holland, which recites “this form  of  detection  requires  scanning  the  potential at  the  electrode  and  measuring  the  redox  current.  The resulting current is related to analyte concentration, but the correlation of the on-set potential and peak current is often characteristic of a particular analyte and provides additional  certainty  in  analyte  identification” and see section 3.1. of Holland which recites “amino  acids  can  be  derivatized  with  an electroactive functional group and detected at a carbon electrode. For example, derivatization of 19  and 16 amino acids with naphthalene-2,3-dicarboxaldehyde followed  by  CEEC  analysis  has  been  reported.  Lastly ,carbon fiber electrodes modified with a polypyrrole matrixcontaining PQQ have been used for the enhanced detection  of  cysteine  and  other  thiols. The reduction  of PQQ by thiols was measured by determining the current resulting from the reversible oxidation of PQQH2 to PQQ. The  redox  reaction  was  pH-sensitive,  and  the  limit  of detection was 23 nM at pH 8.4”).
Regarding claim 42, the combination of Rylatt and Holland  teaches the device of claim 34 wherein said measurable current is measured by using an amperometric detector (see page 3652, which recites “[w]hen coupled to CE (capillary electrophoresis), amperometric detection is usually carried out with microelectrodes. This is primarily due to the size compatibility of microelectrodes and the orifice of the separation capillary The position of the electrode can dramatically affect the response and reproducibility of the detector”).
Regarding claim 66, the combination of Rylatt and Holland  teaches the device of claim 34, wherein said analyte is selected from proteins (see Table 1 of Holland). 
Regarding claim 67, the combination of Rylatt and Holland teaches the device of claim 34, wherein said liquid sample is a biological sample selected from blood (see [0059] of Rylatt). 
Regarding claim 68 , the combination of Rylatt and Holland   teaches the device of claim 34, wherein said membrane is a polycarbonate membrane (see [0018] of Rylatt).
Regarding claim 69 , the combination of Rylatt and Holland  teaches the device of claim 34, wherein said at least one analyte is histamine or diamine (see page 3650 of Holland, which recites amperometric detection has been successfully employed for biogenic amines” which includes diamines). 
Claims 36 is  rejected under 35 U.S.C. 103 as being unpatentable over Rylatt et al (US Publication 2008/0067070) in view of Holand et al (“Amperometric and voltammetric detection forcapillary electrophoresis”) and further in view of Roeth et al (US Publication 2002/0170831).
Regarding claim 36, the combination of Rylatt and Holland teaches the device of claim 34 wherein said separation zone (i.e. electrophoresis membrane)  comprises electrodes configured to induce an  electrical potential and thereby causing at least one cell type in the first sample chamber or the or second sample chamber to move through the first ion-permeable barrier into the other of the first or second sample chamber (see [0010]-[0015]): 
The combination of Rylatt and Holland does not explicitly disclose (i) a first electrode extending above a membrane and positioned to be in fluid communication with an upper surface of the microporous membrane; and (ii) a second electrode extending below said membrane and positioned to be in fluid communication with a lower surface of the microporous membrane; each of said electrode comprising a connector adapted to be connected to an electrical source. 
In the analogous art of providing electrophoresis apparatus and methods for separation of molecules and movement of fluids, Roeth et al teaches a first electrode 113 disposed at a first electrode zone 111, see [0073] and Figure 1B) extending above  a first membrane 117, see [0073] and Figure 1B) and positioned in fluid communication with an upper surface of the microporous membrane see [0073] and Figure 1B); a second electrode 114 (which corresponds to a second electrode zone 112, see [0073] and Figure 1B) extending above a second membrane 118, see [0073] and Figure 1B) and positioned in fluid communication with an lower surface of the second microporous membrane see [0073] and Figure 1B wherein membranes 117 and 118 are in fluid communication), each of said electrode 113 and 114 comprising a connector (referred to as an electrical connector means in [0013])  adapted to be connected to an electrical source (referred to as an external power supply in [0013], see further [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrode arrangement in fluid communication with surfaces of microporous membranes because the simple substitution of one known electrode arrangement for another undisclosed arrangement is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797